PER CURIAM.
We affirm the denial of petitioner’s Florida Rule of Criminal Procedure 3.800(a) motion which raised the claims previously raised and rejected by the circuit court in two prior motions to correct sentence. The circuit court’s rulings were affirmed by this court in Flowers v. State, 766 So.2d 1057 (Fla. 4th DCA 2000), and Flowers v. State, 688 So.2d 930 (Fla. 4th DCA 1997). Any future pro se petition or appeal raising the same issues previously resolved in this court will constitute an abuse of the judicial system, for which sanctions may be imposed. See Prince v. State, 719 So.2d 346, 347 (Fla. 4th DCA 1998), rev. denied, 732 So.2d 328 (Fla.1999).
WARNER, GROSS and HAZOURI, JJ., concur.